Citation Nr: 1228440	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  01-10 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder. 

2.  Entitlement to service connection for a bilateral knee disorder. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

4.  Entitlement to service connection for a sacroiliac disorder. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active duty service from March 1960 to September 1983, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2000 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was transferred to the Montgomery, Alabama RO in February 2006.  

This case has previously come before the Board.  Most recently, in October 2010, the matters were remanded to the AOJ for additional development.  The case has been returned to the Board for further appellate review.  

The Veteran testified before a Veterans Law Judge (VLJ) at a March 2002 Travel Board hearing and before an Acting VLJ in February 2010.  Both of these individuals have since retired from the Board.  

The Board also notes that recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

As indicated above, the Veteran appeared at prior hearings before the Board in this case.  In July 2012, he was advised of his right to have another hearing since those who conducted the prior hearings are no longer active at the Board.  In August 2012, the Board received a written response from the Veteran where he indicated he wanted to appear at another hearing before a Member of the Board at the local regional office.  This request should be accommodated.  

Accordingly, the case is REMANDED for the following action:

Consistent with the Veteran's docket number, he should be scheduled to appear at a hearing before a Member of the Board at the local VA regional office.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

